STRATEGIC FINDER’S FEE AGREEMENT




           THIS AGREEMENT is made this May 12 2010, by and between Brad Hoffman,
an individual, and his assignee (hereinafter referred to as "Finder") and Indigo
Energy,  Inc., a Nevada Corporation (INDIGO), and its subsidiaries, assignees,
affiliates, agents and/or representatives (hereinafter referred to as
"Company").


Recitals


           Whereas, Company is seeking funding to execute on  its business plan
and Company desires that Finder provide such services to Company with respect to
same; and


           Whereas, Company and Finder desire to enter into an agreement for
such services on the terms and conditions described herein.


           NOW THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, Company and Finder agree as follows:


ARTICLE I
Definitions


Article 1.1.    “Strategic Relationships” shall mean those persons and entities
that provide necessary channels, alliances, partnerships, joint ventures,
financing, mergers and acquisitions or other relationship or combinations that
furthers the strategic growth, value and operational, marketing, sales and
financial plans of Company.


           Article 1.2     “Transaction Value” shall mean the value of the
consideration given in respect of the said transaction, financing, including
equity, debt or other financing, including, but not limited to any assumption of
liabilities, cash, or strategic alliance agreements.  Moreover, the Finder will
be seeking a minimum of Ten Million ($10,000,000) Dollars of Transactional
Value.


           Article 1.3     "Fee" is the amount paid to Finder as set forth in
Article III herein.




ARTICLE II
Services of Finder


           Article 2.1.     Services by Finder. The function of the relationship
will be to provide services including but not be limited to finding funds for
operations and execution of the Company’s business plan.


Article 2.2     Non circumvention.  Company, and its subsidiaries, affiliates,
officers, employees, agents and/or representatives shall not circumvent, solicit
or contact any persons or entities introduced by Finder to Company, without due
consideration and compensation paid to Finder.


Article 2.3     Non- Exclusivity.  During the term of this agreement the company
is free to work with any other party to provide the services contemplated in
this agreement so long as that relationship does not interfere with this
agreement [i.e. an “exclusive” relationship unless there’s a specific
“carve-out” for this agreement].


 
1

--------------------------------------------------------------------------------

 
 
ARTICLE III
Finder’s Fees Payable to Finder


              Article 3.1     Finder’s Fees. In consideration for the services
rendered by Finder and contemplated herein, Company agrees to pay Finder a fee
equal to ten percent (10%) of the gross amounts raised and deposited into the
Company account.


 
In addition, Finder will also be entitled shares of common stock in the Company,
such shares shall be restricted by  SEC Rule 144, in the amount of one share for
each ten dollars raised irrespective of whether the funds are equity or debt
[i.e. $10MM raised would equal 1 million shares]. Said shares are to be issued
in the name of  Finder within 30 days of receipt of funding.
 
 
* Finder’s Fee shall only be deemed to be earned upon the Company’s receipt of
actual proceeds and the Finder’s Fee will be remitted to Finder via wire to the
bank of choice by Finder with in Five (5) days of receipt of actual proceeds.
 


ARTICLE IV
Term and Termination


           Article 4.1     Term.  This Agreement is for a period of Six (6)
Months commencing on the date this Agreement is executed by the Company
(“Initial Period”) and thereafter, this Agreement shall continue month-to-month
in accordance with the terms set forth herein until terminated.  After
expiration of the Initial Period, this Agreement may be terminated at any time
by either party with or without cause upon thirty (30) days’ notice of
termination.


           Article 4.2              Termination.  In the event this Agreement is
terminated by Company and no subsequent similar agreement is entered into by the
parties, Finder shall be entitled to its Fee from Company for a period of One
(1) Year following termination on all compensation that is directly attributable
to Finder as read in conjunction with paragraph 2.2 set forth above.




ARTICLE V
Documents, Information and Referrals


Article 5.1.    Company agrees to provide Finder with all documents and
information, including but not limited to financial information, summary and
full business plans, whether confidential or not, reasonably necessary or
required by Finder.  Finder agrees to maintain the confidentiality of such
information, and to require any party to whom confidential information is
disclosed to execute an appropriate nondisclosure agreement.  Finder shall
notify Company of its intention to disclose confidential information to a party
for prior approval by Company, which may be withheld for any reason by
Company.  Company agrees to use reasonable efforts to make directors and
officers available for meetings upon reasonable notice by Finder in connection
with the preparation of any presentation of documents connected with the
activities of Finder.


           Article 5.2.    Company shall cooperate with Finder and provide such
non-confidential information as Finder reasonably requests in order to aid
Finder in its efforts.


           Article 5.3     Both parties will keep confidential and not disclose
to any third party any confidential information of either party made available
to other pursuant to this Agreement and will use the confidential information
only in connection with the execution of the obligations and duties contemplated
by this Agreement.   “Confidential Information” shall include all information
concerning either party that is deemed confidential through marking, in writing
or memorandum, or that by its nature, should be considered confidential,
excluding any information that is generally available to the public, or any
information which becomes available to either party on a non-confidential basis
from a third party who is not known by either party to be bound by a
confidentiality obligation of this Agreement; provided, however, that such
confidential information may be disclosed (i) to either party's officers,
directors, employees, counsel and accountants in connection with its engagement
hereunder, who shall be informed of the confidential nature of the information
and that such information is subject to a confidentiality agreement; (ii) to any
person with the written consent of the disclosing party, subject to execution of
an appropriate nondisclosure agreement; or (iii) if, upon the advice of counsel,
either party is compelled to disclose such information (in which case the party
compelled to disclose shall, to the extent permitted by applicable law, rule or
regulation, and practicable under the circumstances, advise the other party in
writing prior to such disclosure and shall consult with the other party with
respect to the form and timing of disclosure).


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE VI
General Provisions


           Article 6.1     The validity, performance, construction and effect of
this Agreement shall be governed by the laws of the State of Nevada, without
regard to conflicts of law rules.  Any disputes arising under this Agreement
shall be submitted to arbitration before a single arbitrator in accordance with
such rules as the parties jointly agree, to be conducted in Nevada.  If the
parties are unable to agree on arbitration procedures, arbitration shall be
conducted in accordance with the then applicable Commercial Arbitration Rules of
the American Arbitration Association.  Judgment upon the award rendered by the
Arbitrator may be entered in any Court having jurisdiction.  The parties are
responsible for their respective legal fees.


           Article 6.2     All notices, requests, demands, and other
communications required or that may be given hereunder shall be in writing [to
the addresses listed on the signature page] and shall be deemed to have been
duly given when received, if delivered in person, or sent by certified mail,
postage prepaid, return receipt requested or sent by nationally recognized
overnight courier service, and addressed to the last known address of the
parties hereto.


           Article 6.3     This Agreement may be executed in one or more
counterparts, which taken together shall constitute one instrument.  Each party
has cooperated in the drafting and preparation of this Agreement.  In any
construction to be made of this Agreement, the same shall not be construed
against any party on the basis that the party was the drafter.


Article 6.4     Nothing contained herein shall be construed to create an
employer-employee, partnership or joint venture relationship between the
parties, it being understood that Finder, while acting under the terms of this
Agreement, is an independent contractor.


Article 6.5     The parties understand that Finder does not guarantee that any
Transaction will occur or any terms that may be offered by other parties to a
transaction.


           Article 6.6     Finder and Company agree that: (i) Finder is not a
“broker” or a “dealer” as defined under any applicable federal and/or state
securities laws; (ii) Finder shall not engage in any acts for which he is
required to be a broker/dealer;  (iii) Finder shall solely act to introduce
Tagged Parties to the Company; and shall not engage in any sales efforts in
connection with any Investment by any person or entity in Company; (iv) Finder
shall not participate in any negotiation of the terms of any such Investment,
and (v) Finder shall not give any advice to anyone regarding the valuation of,
potential return on, or the terms of any Investment in, any securities of
Company, except as authorized by the Company in writing.   Finder makes no
representations, warranties or guaranties of any specific results or success.


           Article 6.7     Company agrees to defend, indemnify and hold Finder
harmless from any and all claims, liabilities, debts, actions, judgments and/or
settlements, including reasonable attorneys’ fees, which may arise as a result
of Company's business, securities offerings and dealings, or from a breach of
its obligations, representations and warranties as set forth in this
Agreement.  Finder agrees to defend, indemnify and hold Company harmless from
any and all claims, liabilities, debts, actions, judgments and/or settlements,
including reasonable attorneys’ fees, which may result from its breach of
obligations, representations and warranties under this Agreement.
 
Article 6.8     This Agreement, including any Exhibits and documents referred to
in this Agreement or attached hereto, constitutes the entire understanding of
parties with respect to its subject matter and there are no oral or written
representations, understandings or agreements relating to the subject matter of
this Agreement which are not fully expressed herein.  This Agreement may only be
amended by a writing signed by authorized representatives of both parties.


 
3

--------------------------------------------------------------------------------

 
 
            IN WITNESS WHEREOF, the parties have executed this instrument as of
the dates set forth below:
 
Finder: 
 
Company:
  Brad Hoffman  
Indigo Energy, Inc. 
  1301 Dove St., Suite 800   
701 N. Green \Valley Parkway, Suite 200 
  Newport Beach, CA  92660  
Henderson, NV  89074 
                                  By: Brad Hoffman, an individual      
By: Steve Durdin, President 
                      Dated:     
Dated:  
                SSN:           

 
 
4

--------------------------------------------------------------------------------

 